COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00220-CV


Peggy Jo Ihnfeldt, Individually and       §   From the 367th District Court
as Trustee for the Estate of William
D. Ihnfeldt                               §   of Denton County

                                          §   (2011-50885-367)
v.
                                          §   December 1, 2016

Paula Reagan                              §   Opinion by Justice Gardner

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Peggy Jo Ihnfeldt, Individually and as

Trustee for the Estate of William D. Ihnfeldt shall pay all of the costs of this

appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Anne Gardner__________________
                                          Justice Anne Gardner